     Case 2:90-cv-00520-KJM-DB Document 6061 Filed 01/03/19 Page 1 of 2


 1 DONALD SPECTER – 083925                        MICHAEL W. BIEN – 096891
   STEVEN FAMA – 099641                           JEFFREY L. BORNSTEIN – 099358
 2 MARGOT MENDELSON – 268583                      ERNEST GALVAN – 196065
   PRISON LAW OFFICE                              THOMAS NOLAN – 169692
 3 1917 Fifth Street                              LISA ELLS – 243657
   Berkeley, California 94710-1916                JENNY S. YELIN – 273601
 4 Telephone: (510) 280-2621                      MICHAEL S. NUNEZ – 280535
                                                  JESSICA WINTER – 294237
 5 CLAUDIA CENTER – 158255                        MARC J. SHINN-KRANTZ – 312968
   AMERICAN CIVIL LIBERTIES UNION                 CARA E. TRAPANI – 313411
 6 FOUNDATION OF NORTHERN                         ROSEN BIEN
   CALIFORNIA, INC.                               GALVAN & GRUNFELD LLP
 7 39 Drumm Street                                101 Mission Street, Sixth Floor
   San Francisco, California 94111-4805           San Francisco, California 94105-1738
 8 Telephone: (415) 621-2493                      Telephone: (415) 433-6830
 9 Attorneys for Plaintiffs
10
                                 UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
13
     RALPH COLEMAN, et al.,                       Case No. 2:90-CV-00520-KJM-DB
14
                   Plaintiffs,                    NOTICE OF WITHDRAWAL OF
15                                                ATTORNEY ASSOCIATED WITH
             v.                                   COUNSEL FOR PLAINTIFFS AND
16                                                REQUEST TO REMOVE NAME
     EDMUND G. BROWN, JR., et al.,                FROM ELECTRONIC SERVICE LIST
17
                   Defendants.                    Judge: Hon. Kimberly J. Mueller
18
19
20
             PLEASE TAKE NOTICE that attorney Krista Stone-Manista, previously associated
21
     with Rosen Bien Galvan & Grunfeld LLP (“RBGG”), no longer works on this case. Please
22
     remove Ms. Stone-Manista’s name from the electronic service list in the above-captioned
23
     case. RBGG attorneys listed above remain as co-counsel for Plaintiffs.
24
     ///
25
     ///
26
     ///
27
     ///
28

           NOTICE OF WITHDRAWAL OF ATTORNEY ASSOCIATED WITH COUNSEL FOR PLAINTIFFS AND
                        REQUEST TO REMOVE NAME FROM ELECTRONIC SERVICE LIST
     Case 2:90-cv-00520-KJM-DB Document 6061 Filed 01/03/19 Page 2 of 2


 1         Please continue to direct pleadings, motions, notices, correspondence, and other
 2 papers relating to the above-captioned case to the above-listed attorneys for Plaintiffs.
 3 DATED: January 3, 2019                   Respectfully submitted,
 4                                          ROSEN BIEN GALVAN & GRUNFELD LLP
 5
 6                                          By: /s/ Jessica Winter
 7                                              Jessica Winter

 8                                          Attorneys for Plaintiffs
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
        NOTICE OF WITHDRAWAL OF ATTORNEY ASSOCIATED WITH COUNSEL FOR PLAINTIFFS AND
                     REQUEST TO REMOVE NAME FROM ELECTRONIC SERVICE LIST
